DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 07/05/2022.
Claims 1-20 are pending.
Claims 8 and 18 are amended.

Terminal Disclaimer

The terminal disclaimer filed on 07/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No 10,974,701, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
Applicant’s arguments are primarily focused on that the applied prior art does not teach “a timer or a motor time delay.” (see pg. 7, Args.).
	The Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of a timer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	 Applicant’s arguments against the references all relate to either the references not teaching a timer or that the references use a timer in some specified manner. However, the instant claims make no mention of a timer whatsoever. Although the claims include the term “motor time delay,” this does not specify a timer. In fact, the word “delay” is used in the term, but no discernable delay seems to be taking place in the claims (or in the instant specification, for that matter) by use of a “motor time delay.”  As noted above, while the claims are read in light of the specification, limitations from the specification are not to be read into the claims. In its most basic form, “motor time delay” is stated in the instant specification to relate to an amount of time that a motor is to be operated before a pressurization condition of an inflator is terminated, p45.  The claims themselves only state that a motor time delay is determined based on a pressure signal, a static pressure, and a rate of pressurization change. Furthermore, the claims state that a control signal is generated when a “motor time delay” substantially equals zero.  The claims make no mention of how the motor time delay is “based” on these quantities or on how, in what form, or in what sense the “motor time delay” is specifically “determined.” 
Turning to Dudar, Applicant argues against Dudar because of the manner in which it uses a timer (see Pg. 7, Args.). However, the Examiner has never made reference to Dadar’s use of a timer because this applies to a manual mode of operation, and because the claims do not mention or require a timer. The teachings of Dudar being relied upon are the automatic operation of the inflation system, specifically in paragraphs 83, which refers to Fig. 9, and in view of paragraph 63. Specifically, Paragraph 63 makes clear that inflating an object is based on a current pressure signal of the object (e.g. a pressure signal from a sensor), a target threshold pressure (i.e. a static pressure), and a rate of pressurization change of for the inflation system. This relationship is, of course, based on physics, as any person of ordinary skill would understand. In this context, paragraph 83 details the inflation of an object, such as a tire, that is based on a current pressure (i.e. pressure signal as in P82), a target pressure (i.e. a static pressure), and a rate of pressurization change for the inflation, which leads to a determined specific time duration for which the inflation system motor is operated. This amount of time is clearly seen in Figure 9 of Dudar, specifically in the chart labeled “Pressure” between time t1 and t2 (for inflating a first tire). Thus, paragraph 83 and fig. 9 makes evident that an inflation process with a specified current pressure, a target pressure, and specified rate of pressurization change naturally leads to a determined time of operation of the inflation system to inflate an object. In this case, the amount of time between “t1” and “t2” in figure 9 is an amount of time that is interpreted as a “motor time delay,” consistent with the instant specification, since it corresponds to an amount of time that the inflation system is to be operated to produce a desired inflation of the object. Furthermore, it is noted that paragraph 83 of Dudar states that the controller stops supply of electrical power to the inflation system at the time corresponding to the end of operation, which means that a signal is generated to stop pressurization when the time operation (i.e. “the motor time delay”) is “substantially zero” because operation is ended. Thus, the combination of references clearly meets the claim language. For these reasons, the rejection is maintained.   
 
		

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,705,360 to Bonzer, in view of US Patent Publication No. 2019/0070907 to Dudar et al., (hereinafter Dudar), and in further view of Chinese Application Publication No. CN204253309U to Yang et al., (hereinafter Yang. English translation of CN204253309U is included and cited in this office action).
 
Regarding claim 1, Bonzer teaches an inflator (Inflating objects, such as tires, see C4 L44-45, Bonzer)comprising: 
an inflator housing (Housing, see C5 L35, Bonzer); 
a pressure sensor operable to generate a pressure signal related to a value of an outlet pressure of the inflator (Pressure sensor indicates pressure passed out to object, See C5 L48-50, C6 31-35, Bonzer); 
a motor within the inflator housing (Motor, See C5 L227-28, Bonzer); 
a battery pack (Battery, See C5 L64, Bonzer); 
and a controller(Controller, See 5 L18-25, Bonzer) electrically coupled to the motor and the battery pack, the controller including a non-transitory computer readable medium and a processor, the controller comprising computer executable instructions stored in the computer readable medium for controlling operation of the inflator to: 
receive the pressure signal from the pressure sensor (Inflation will occur until a desired pressure is achieved, meaning pressure is sensed, see C6 L55- C7 L5, C5 L44-56, Bonzer), and generate a control signal when the motor time delay substantially equals zero, wherein the control signal is operable to cause power to the motor to be turned off to stop a pressurization condition of the inflator (Inflation will occur until a desired (target) pressure is achieved, at which time, pumping is deactivated, see C6 L55- C7 L5, C5 L44-56, Bonzer).

Dozer does not explicitly teach a battery removably coupleable to an inflator housing; determine a rate of pressurization change based on the pressure signal, determine a static pressure value based on the rate of pressurization change, determine a motor time delay based on a target pressure value, the static pressure value, and the rate of pressurization change, and generate a control signal when the motor time delay substantially equals zero, wherein the control signal is operable to cause power to inflation to be turned off to stop pressurization of the inflator.
However, Dudar from the same or similar field of inflating objects, teaches determine a rate of pressurization change (A pressurization rate to be changed is determined based on a current pressure signal, see P63, Dudar), determine a motor time delay based on a pressure signal, a static pressure value, and the rate of pressurization change (Based on the pressurization rate changed, the current pressure, and static target pressure, a time duration of inflation is determined as carried out. “Motor time delay” is interpreted as the amount of time duration inflation is performed to inflate and stop inflation as instant spec, see P83, P63, Dudar), and generate a control signal when the motor time delay substantially equals zero, wherein the control signal is operable to cause power to inflation to be turned off to stop pressurization of the inflator (Controller stops inflation when duration of inflation to reach target pressure is reached (i.e. zero), see P83, Dudar).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating pressurization rate change, as taught by Dudar.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the speed of inflation so as to perform faster inflation or slower as needed and to reduce the risk of overinflating as current pressure reaches a target pressure (see P63, 83, Dudar). 

Dozer does not explicitly teach a battery removably coupleable to an inflator housing.
However, Yang from the same or similar field of inflating devices, teaches a battery removably coupleable to an inflator housing (Detachable battery, see P15, P32, Figs. 1-6, Yang).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating a removable battery, as taught by Yang  
One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient ability to swap and to charge batteries (see P15, 32, Yang).

Regarding claim 2, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Dunbar further teaches wherein the motor time delay substantially equals zero when the static pressure value substantially equals the target pressure value (Controller stops inflation when duration of inflation to reach target pressure is reached (i.e. zero), see P83, Dudar).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating pressurization rate change, as taught by Dudar.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine the speed of inflation so as to perform faster inflation or slower as needed and to reduce the risk of overinflating as current pressure reaches a target pressure (see P63, 83, Dudar). 

Regarding claim 3, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bonzer further teaches a user interface including at least one button for receiving an input related to the target pressure value  (Buttons to receive input on desired pressure, see C6 L55-57, Fig. 1, Bonzer).

Claim 11 is rejected on the same grounds as claim 1.
Claim 13 is rejected on the same grounds as claim 3.

Claim 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonzer, in view of Dudar, in further view of Yang, and in further view of US Patent No. 9,860,361 to Hall et al., (hereinafter Hall).


Regarding claim 4, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Bonzer does not explicitly teach a remote communication interface for receiving the input related to the target pressure value from a remote device.
 However, Hall from the same or similar field of inflating devices, teaches a user interface including at least one button for receiving an input related to the target pressure value (Control via smartphone, which is remote, and permits input of a desired pressure, see C8 L28  to C9L11, Figs. 8A, 8B, 7B, Hall).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating control by remote device including cell phone, as taught by Hall.  
One of ordinary skill in the art would have been motivated to do this modification in order to more conveniently control inflation from a distance (see C1 L10-24, Hall).


Regarding claim 5, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hall further teaches wherein a remote device is a mobile phone(Control via smartphone, which is remote, and permits input of a desired pressure, see C8 L28  to C9L11, Figs. 8A, 8B, 7B, Hall).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating control by remote device including cell phone, as taught by Hall.  
One of ordinary skill in the art would have been motivated to do this modification in order to more conveniently control inflation from a distance by use of phone that is assessable to a user (see C1 L10-24, Hall).

Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonzer, in view of Dudar, in further view of Yang, and in further view of and in further view of US Patent Publication No. 2006/0002800 to Klein et al., (hereinafter Klein).

Regarding claim 10, the combination of Bonzer, Dudar, and Yang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.

Klein further teaches wherein a preset value is 0.1-5.0 pounds per square inch ("PSI") (3 psi is a va;ue within 1-5psi, see P22-21, P17, Klein).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the inflator as described by Bonzer and incorporating consideration of a preset value to a target pressure, as taught by Klein.  
One of ordinary skill in the art would have been motivated to do this modification in order to take into account the influence of dynamic pressure drop within a hose of an inflation mechanism (see P22-21, P17, Klein).
 

Claim 20 is rejected on the same grounds as claim 10.


Allowable Subject Matter
Claims 6-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The reasons for the indication of allowable subject matter have been stated in the office action dated 03/03/2022, and subsequent search has not revealed more relevant prior art than already made of record. Therefore, said reasons for allowance are maintained.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117